Appleton, C. J.
The plaintiff, a deputy shei’iff, attached, on a writ Gilman M. Keyes v. Rebecca J. Parker, certain personal property, which he placed in the defendant’s hands for safe keeping and for which he took his receipt. Judgment having been rendered in that suit, he demanded seasonably of the defendant the property delivered him, which not being given up, this action is brought.
The defendant is the mere bailee of the plaintiff. He is bound to surrender the property on seasonable demand, whenever the plaintiff may require it, whether there has been a judgment in the action in which the attachment was made or not. He has no interest in the property bailed by which he can retain it as against the bailor. His contract is with the officer attaching, and with no one else. The officer has a right at any moment to the possession of the property, that he may be ready to restore it to the defendant, if the attachment is dissolved, or that it may be sold on the execution if the plaintiff recover judgment.
It is urged that the judgment is fraudulent. But whether fraud-*427nlent or not, the plaintiff has a right to the property attached for his own protection. If fraudulent, it is nothing to the defendant. He cannot show any invalidity in the attachment or judgment. Drew v. Livermore, 40 Maine, 266. He cannot impeach it for fraud. Brown v. Atwell, 31 Maine, 351. Nor for irregularity. Clifford v. Plumer, 45 N. H. 269. The plaintiff could only impeach a fraudulent judgment as representing attaching creditors. Willard v. Whitney, 49 Maine, 235. But the defendant does not represent such creditors.

Defendant to be defaulted.

WaltoN, BaReows, YirgiN and Libbey, J J., concurred.